Citation Nr: 1039672	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  01-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for otitis media, catarrhal, 
rated 10 percent prior to October 21, 2009, and 40 percent from 
that date. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1944 to March 
1947.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that rating decision, the RO denied an 
increased rating for the Veteran's service-connected catarrhal 
otitis media.  In January 2002, the Veteran testified before the 
undersigned Veterans Law Judge at a personal hearing held at the 
RO.  A transcript of that hearing is of record.

In a decision dated in November 2002, the Board denied the 
Veteran's increased rating claim, and the Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an order dated in August 2004, the Court vacated the November 
2002 Board decision and remanded the case for additional 
development.  A February 2008 decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) summarily 
affirmed the Court's decision.

Thereafter, in October 2008, the Board remanded the case.  While 
the case was in remand status, the VA Appeals Management Center 
(AMC), in December 2009, granted an increased rating for the 
Veteran's catarrhal otitis media, from 10 percent to 40 percent, 
effective October 21, 2009.  The Veteran continued his appeal, 
and the case has been returned to the Board for further appellate 
consideration.

In April 2010, the Board again remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued the 
denial of the Veteran's claim (as reflected in a July 2010 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the period prior to October 21, 2009, otitis media is 
manifested by bilateral hearing loss which is no worse than Level 
V hearing loss for VA purposes in the right ear and by no worse 
than Level IV hearing loss for VA purposes.

3.  For the period from October 21, 2009, otitis media is 
manifested by bilateral hearing loss which is no worse than Level 
VII hearing loss for VA purposes in the right ear and by no worse 
than Level VI hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
bilateral hearing loss for the time period prior to October 21, 
2009, and in excess of 40 percent for the time period from 
October 21, 2009 have not been met.  38 U.S.C.A. § 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.385, 4.85, 4.86, 
Diagnostic Codes 6201-6200 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for an increased rating for otitis 
media was received in January 2001.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2002, and April and June 2009.  These letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding the VCAA.  

A rating action in October 2000 continued an assigned 10 percent 
rating.  A timely appeal ensued.  

Thereafter, the claim was reviewed and an SSOC was issued in July 
2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in April 2009.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records, all relevant VA and private treatment records pertaining 
to his claim have been obtained and associated with his claims 
file.  He has also been provided with multiple VA medical 
examinations to assess the current state of his service-connected 
otitis media with associated bilateral hearing loss.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

In this case, the Veteran is assigned a 10 percent rating prior 
to October 21, 2009, and 40 percent rating thereafter for his 
service-connected otitis media pursuant to 38 C.F.R. § 4.87, 
Diagnostic Codes 6201-6200 (2010).  Under Diagnostic Code 6201, a 
veteran's disability is rated as hearing impairment. 

6200
Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination):
Rating

During suppuration, or with aural polyps
10
Note: Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of 
skull, separately.
38 C.F.R. § 4.87, Diagnostic Code 6200 (2010).   

620
1
Chronic nonsuppurative otitis media with effusion (serous 
otitis media):

Rate hearing impairment
38 C.F.R. § 4.87, Diagnostic Code 6201 (2010).   

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by puretone audiometry tests 
in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal auditory acuity to 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (2010).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).


Table VI
Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of 
discrim
- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the row and 
column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of level I.  See 38 C.F.R. § 
4.85(f) (2010).

When the puretone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) 
(2010).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist will 
likewise determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  That numeral will then be elevated to the 
next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2010).   

Factual Background and Analysis

In May 1962, the Veteran was granted service connection for 
otitis media based on service treatment records indicating a 
diagnosis and treatment of catarrhal otitis media of the left 
ear. 

The Veteran underwent a VA audiological examination in April 
2001.  He complained that his hearing loss was severely 
handicapping in any noisy environment.  It was a safety concern 
when he was driving because he was "unable to hear safety 
signals."  During the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
30
40
85
90
61
LEFT
35
30
50
80
85
61

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 72 percent in the left ear.

Applying these results to the Table VII chart (with the left ear 
being the "poorer" ear), a level IV for the right ear, combined 
with a level V for the left ear, will result in a 10 percent 
compensation evaluation.

A private September 2001 audiogram was submitted by the Veteran.  
The audiometric evaluations were not interpreted by the examiner.  
The examiner did note mild to severe sensorineural hearing loss.  
It was noted that the Veteran could benefit from bilateral 
amplification, and that he had two hearing aids, but did not wear 
them.  

The September 2001 audiogram was referred to a VA clinical 
audiologist, who, in September 2002, interpreted the results.  
She indicated that the audiologic evaluation revealed a mild to 
profound sensorineural hearing loss bilaterally.  Test validity 
was judged to be good in the right ear, but no mention of test 
validity for the left ear was documented.  It appeared that there 
was some inconsistency in the left ear responses as the low and 
middle frequency thresholds were documented at two differing 
levels (mild and moderate levels).  The audiologist stated, "One 
can assume that the moderate hearing levels were invalid as they 
are not consistent with the speech reception threshold (SRT), the 
mildly elevated thresholds are connected on the audiogram and the 
audiologist summarized the test results to be bilateral mild to 
severe in degree."  The audiologist concluded that the private 
test results of September 2001, "fail to show a conductive 
component at any of the test frequencies evaluated. The hearing 
loss is sensorineural in nature and not consistent with the type 
of loss resulting from otitis media.   

The Veteran underwent a VA audiological examination in an October 
2009.  He was accompanied to the examination by his son, who 
provided most of the history, as the Veteran suffered from 
Alzheimer's disease and was not able to provide most answers.  It 
was noted that in the past, the Veteran had tried hearing aids, 
but no longer wore them, as he tended to "fiddle with the 
hearing aids", take them out and not wear them.  During the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
40
30
45
90
100
66.25
LEFT
40
35
60
85
80
65

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 64 percent in the left ear.  The 
examiner concluded that the Veteran had a right mild sloping to 
profound and a left mild sloping to severe sensorineural-type 
hearing loss.

Applying these results to the Table VII chart (with the right ear 
being the "poorer" ear), a level VIII for the right ear, 
combined with a level VI for the left ear, will result in a 40 
percent compensation evaluation.

In this case, the Board finds that the continuation of previously 
assigned 10 percent disability rating prior to October 21, 2009, 
is proper based upon the April 2001 VA audiometric examination 
report, as mechanically applied to the relevant tables.  Evidence 
of record does not reflect impaired hearing acuity levels which 
would warrant the assignment of a higher evaluation for otitis 
media with bilateral hearing loss during this time period. 

The Board further finds that the continuation of previously 
assigned 40 percent disability rating from to October 21, 2009, 
is proper based upon the October 2009 VA audiometric examination 
report, as mechanically applied to the relevant tables.  Evidence 
of record does not reflect impaired hearing acuity levels which 
would warrant the assignment of a higher evaluation for otitis 
media with bilateral hearing loss during this time period. 

Table VIa was considered; however, its application will not 
result in a higher evaluation.  Consideration of section 4.86(b) 
is not warranted, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 db or less at 1000 Hz and a 
puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2010).

The Board acknowledges the difficulties that the Veteran has with 
his hearing acuity.  However, the ratings for hearing loss are 
based on a mechanical application of the tables provided by law; 
the Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.   In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.   First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.   
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
hearing loss that would take the Veteran's case outside the norm 
so as to warrant the assignment of an extraschedular rating.  In 
this case, objective medical findings are not indicative of any 
unusual or marked interference with any current employment (i.e., 
beyond that contemplated in the assigned noncompensable ratings).  
The Veteran is 85 years old, suffers from Alzheimer's disease, 
and is retired.  Even considering his hearing status in 2001, 
there is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization related to the hearing loss that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  At the time, he 
complained that his hearing loss impacted his driving, but he did 
not complain that it affected employment, nor did it require any 
period of hospitalization.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to a rating in excess of 10 percent for otitis media, 
catarrhal, prior to October 21, 2009, and a rating in excess of 
40 percent from that date is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


